Case 7:21-mj-00949 Document 1 Filed on 05/03/21 in TXSD Page 1 of 2

 

 

 

 

AO 91 (Rev. 11/11) Criminal Complaint United States District Court
FILED
UNITED STATES DISTRICT COURT
for the MAY 03 2021
Southern District of Texas
Nathan Ochsner, Clerk
United States of America )
v. ) .
Victor Manuel GOMEZ (1999/USC) Case No. M-21-MJ-0949
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 3, 2021 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
; Code Section Offense Description
21 USC § 952 Illegal {!mportation of a Controlled Substance / Approximately 15.3 Kilograms

of Heroin, a Schedule II Controlled Substance.

This criminal complaint is based on these facts:

See Attachment "A"

@ Continued on the attached sheet.

/s/ David T. Racca
Complaint authorized by: AUSA Jongwoo : Complainant's signature
Chung

 

David T. Racca, HSI Special Agent

 

Printed name and title
Submitted by reliable electronic means, sworn to

and attested to telephonically per Fed. R. Cr. 4.1,
and probable cause found on:

   

 

   

Date: 05/03/2021 at 10:50 p.m. Judge's signature
McAllen, Texas . J. Scott Hacker, U.S. Magistrate

Printed name and title

 

CA

City and state:
Case 7:21-mj-00949 Document 1 Filed on 05/03/21 in TXSD Page 2 of 2

Attachment “A”

I, David T. Racca, am a Special Agent of the United States Homeland Security Investigations
(HSD and have knowledge of the following facts. The facts related in this attachment do not reflect
the totality of information known to me or other agents/officers, merely the amount needed to
establish probable cause. I do not rely upon facts not set forth herein in reaching my conclusiori
that a complaint should be issued, nor do I request that this Court rely upon any facts not set forth
herein in reviewing this attachment in support of the complaint.

1.

On May 3, 2021, Homeland Security Investigations in McAllen, Texas, (HSI McAllen)
received a request for investigative assistance from the U.S. Customs and Border Protection
(CBP) Office of Field Operations at the Hidalgo Port of Entry (POE) in Hidalgo, Texas. CBP
Officers (CBPOs) detained Victor Manuel GOMEZ (hereinafter GOMEZ), a citizen of the
United States, while attempting to enter the U.S. with approximately 15.3 kilograms (kg) of
heroin concealed within an altered driveshaft of the vehicle he was driving. The vehicle driven
by GOMEZ was registered to GOMEZ.

During primary inbound inspection, CBPOs obtained a negative oral declaration for fruits,
food, alcohol, tobacco, drugs, weapons and currency over $10,000.00 from GOMEZ. GOMEZ
claimed to be traveling from Reynosa, Tamaulipas, Mexico back to his home in Pharr, Texas
after visiting family in Mexico. CBPOs referred GOMEZ and the vehicle to secondary
inspection for an intensive examination. ?

During secondary inspection, CBPOs obtained a negative oral declaration for fruits, food,
alcohol, tobacco, drugs, weapons and currency over $10,000.00 from GOMEZ. A CBP K-9
narcotics detection team conducted a free air inspection which resulted in a positive alert for
the odor of controlled substance(s) emanating from the vehicle’s undercarriage. A Z-Portal
(x-ray) inspection scan was conducted on the vehicle. During the Z-Portal scan, anomalies
were observed in the driveshaft of the vehicle.

A physical search of the vehicle revealed a total of fifteen (15) packages concealed within the
driveshaft. CBPOs weighed the fifteen (15) packages, which weighed approximately 15.3
kilograms on a calibrated scale. CBPOs field tested the substance inside the packages, with a
presumptive positive result for the properties and characteristics of heroin.

. Homeland Security Investigations (HSN), Special Agents (SA) responded to the Hidalgo POE

to assist in the investigation. The HSI SAs and a CBPO interviewed GOMEZ who admitted
to knowing that there were illegal drugs concealed within the vehicle. GOMEZ admitted that
he was to be paid four-thousand (4,000) United States Dollars from an unknown person in
Mexico to cross the vehicle into the United States.
